P ER CURIAM. By Per Curiam issued July 9, 2001, the Court substantially amended and renumbered the sections of the Supreme Court Procedures Regulating Professional Conduct of Attorneys at Law, with the changes to be effective January 1, 2002. After further review, the Court has concluded that an additional change is needed in newly numbered Section 20(A), dealing with Surrender of License, to allow an offer of voluntary surrender to be made without a pending proceeding. That change is incorporated into the revision of Section 20(A) set out below, which shall be effective January 1, 2002, in place of the Section 20(A) published July 9, 2001. Section 20. Surrender of License, Discipline by Consent. (A) Surrender of License. An attorney may surrender his or her license upon the conditions agreed to by the attorney, the Executive Director, and a panel of the Committee. An attorney may offer or consent to the voluntary surrender of his or her license at any time. No petition to the Supreme Court for voluntary surrender of license by an attorney shall be granted until referred to a panel of the Committee and the recommendations of the panel are received by the Supreme Court. (See Section 20 (E)(2), for the procedure where there is a disciplinary proceeding pending, if Supreme Court does not accept the voluntary offer of surrender.)